Citation Nr: 0001820	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  99-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 40 percent disabling

2.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The veteran had active military service from November 1981 to 
March 1982 and from December 1990 to May 1991.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A September 1999 rating decision denied an increased 
evaluation for lumbar strain and a total rating based on 
individual unemployability due to the veteran's 
service-connected disability.  Later that month, the veteran 
submitted a notice of disagreement and the RO issued a 
statement of the case.  In October 1999, the RO received the 
veteran's VA Form 9 (substantive appeal).  At that time, the 
veteran indicated that he did not want a personal hearing.  
However, in November 1999, the Board received a second VA 
Form 9 along with additional evidence from the veteran 
requesting a hearing before a member of the Board at the RO. 

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




